Detailed Office Action
	The communication date 12/29/2021 has been entered and fully considered. Claims 1-13 are withdrawn from examination. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-18) in the reply filed on 12/29/2021 is acknowledged. The Examiner notes that the Applicant in the selection of 12/29/2021 did not indicate the type of election; it is thus, interpreted to be without traverse. Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON (US-2018/0230642), hereinafter ROBERTSON in view of POJMAN (Factors Affecting Propagating Fronts of Addition Polymerization), hereinafter POJMAN, and UOZUMI (US-2009/0121728), hereinafter UOZUMI. Note that the italicized text below are the instant claims.
A system for making a composite article {[abstract] note preparation of a fiber reinforced composite, [0111] note partial description of the apparatus or system used}, the system comprising: 
an unwinding component comprising: a creel wound with a fiber substrate material {[0111] note the spool that dispenses fiber, thus the unwinding component}; 
a resin bath component for impregnating the fiber substrate material received therein with an uncured resin composition to form a resin-fiber material, wherein the resin bath component comprises: a single container for containing the uncured resin composition; or a first container for containing a resin component and a second container for containing a hardener component, a catalyst component, or both {[0111] note the resin bath is interpreted as the single container, note the optional part of the limitation above, [abstract] note curing the resin, thus resin bath has the uncured resin}
a winding component comprising: a mandrel for receiving the resin-fiber material {[0111] note the cylinder is the winding component or the mandrel},
and a heat source for solidifying the uncured resin composition to form the composite article {[0068]};
a polymerization front monitoring system configured to determine a polymerization front velocity set point (vpfs) and an operating polymerization front velocity (vpfo) {[0098] note the IR imaging is the monitoring system that characterizes or measures the velocity of the front or the operating velocity, [0024] note the frontal velocity of greater than 1 cm/min that indicates existence of the set point of 1 cm/min, [0039] note that faster process can be set using different velocities, [0084] note the teaching on desired velocities that can be used as set points}; 
[0074] thus an on/off mode}. However, ROBERTSON, is silent on the detail of the control of winding system, unwinding system, or the heat source to control the frontal polymerization velocities to the set points that was described above. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine how this control can be implemented.
In the same filed of endeavor that is related to Frontal Polymerization, POJMAN discloses wherein in order to maintain a vpfo that is substantially the same as the vpfs, the controller is configured to adjust one or more of the following parameters: (i) the unwinding velocity (ω1) and/or the winding velocity (ω2); and (ii) the heat source {note the (i) is optional, [abstract] note that the frontal polymerization velocity was found to depend linearly on temperature, [P644, right col, 3rd ¶] note the temperature is controlled during experiment, thus inherently there is a controller, [Figure 3] note conducting experiment at different controlled temperature to determine velocity, note that temperature determines the velocity}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of POJMAN in the apparatus of ROBERTSON and have included a controller that is connected to the IR imaging system of ROBERTSON. The advantage of this combination is that based on the relationship disclosed by POJMAN {[Figure 3]}, the incorporated controller of POJMAN into the IR imaging system of ROBERTSON {[0098]} can determine that the temperature required for certain velocity set point is reached and discontinue the heat source thus control it (thus maintaining the set point). Note that as described above the [0074]}.
Combination of ROBERTSON and POJMAN, however, is silent on the details of the winding and unwinding system and their motorized operation.
In the same filed of endeavor that is related to resin impregnation of filaments, UOZUMI discloses and a first motor operably connected to the creel and configured to rotate the creel at an unwinding velocity (ω1) {[0031] not the teaching of an unwinding device that has to be active or motorized since it is not an idle roller, also note that when it is unwinding, it is inherently at a first velocity}; 
a second motor operably connected to the mandrel and configured to rotate the mandrel at a winding velocity (ω2) {[0030], [FIG. 2] note rotation of mandrel M that requires a drive or a motor, since it is rotating, it is inherently at a second velocity}; 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of UOZUMI in the apparatus of ROBERTSON and POJMAN and have included the motorized operation of both winding and unwinding systems. The Examiner submits that this mode of operation facilitates the unwinding and winding of the fiber and impregnated fiber respectively, and as shown by UOZUMI is appropriate for utilization in a resin bath impregnation {[0032]}. This configuration is similar to that of the combination above, and thus it would have been obvious to one of ordinary skill in the art to have included it in the device of ROBERTSON and POJMAN.
Regarding the remainder limitation of claim 14 (“and a controller in communication with the unwinding component, the winding component, and the polymerization front monitoring system”), as discussed above controller of POJMAN is in communication with the IR imaging device (or the front monitoring system) of ROBERTSON.
The Examiner notes that the rest of limitation above simply states that the controller is configured to be in communication with the winding and the unwinding system. It does not further recites any additional functionality. The Examiner submits that at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have configured the controller of POJMAN to be connected to the motorized system of UOZUMI. As disclosed by UOZUMI, the motorized system is in communication with the resin content measurement system and thus capable of being controlled, and/or configured to be connected to a control system {[0037] note that the supply of fabric F can be stopped at the command of the control system, it is inherent that once F is stopped, the mandrel needs to be stopped since there is also no movement of resin impregnated fiber}. 
Regarding claim 15, ROBERTSON discloses wherein the heat source initiates an exothermic reaction comprising polymerization, cross-linking, or both of the uncured resin composition {[0068], [0089], [0098]}.
Regarding claim 17, ROBERTSON discloses wherein the heat source is selected from the group consisting of a heating coil, a heated rod, a heat blanket, a heat lamp, a heated wire, heated air, an ultraviolet source, an oven, a visible light source, or a combination thereof {[0068]}.
Regarding claim 18, ROBERTSON discloses wherein the uncured resin composition comprises a thermoplastic resin or a thermoset resin {[0091]}, 
and optionally, a hardener component, a catalyst component or a combination thereof {note that this limitation is optional, [0009]}; 
and wherein the fiber substrate material is selected from the group consisting of carbon fibers, glass fibers, basalt fibers, aramid, polyethylene fibers, polypropylene fibers, natural fibers, and a combination thereof {[0019]}.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON, POJMAN, and UOZUMI as applied to claim 14 above, and further in view of DE KOCK (US-2020/0269529), hereinafter DE KOCK.
Regarding claim 16, combination of ROBERTSON, POJMAN, and UOZUMI discloses all the limitations of claim 14 as detailed above. This combination, however, is silent on an additional container and a mixer.
Regarding claim 16 limitation of “wherein the resin bath component further comprises: a third container for containing a resin component; optionally, a fourth container for containing a hardener component; optionally, a fifth container for containing a catalyst component”, as discussed above ROBERTSON discloses a resin bath or a single container {[0111]} and is silent on another container for the resin component.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the resin bath of ROBERTSON and have provided for a third container for a resin component since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04(VI)(B)}.

Regarding the remainder limitation of claim 16, and in the same filed of endeavor that is related to manufacturing fiber-reinforced composites, DE KOCK discloses and a mixer for mixing the resin component, optional hardener component, and optional catalyst component, wherein the mixer is in fluid communication with the single container, the third container, the optional fourth container, and the optional fifth container {[0048]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the mixer of DE KOCK in the apparatus of combination of ROBERTSON, POJMAN, and UOZUMI. The advantage of this system is that a metering and measuring can be implemented ensuring a correct ratio of resin, activator and catalyst {[0048]}. Note that as discussed above, the resin of ROBERTSON also comprises of individual components {[0009]} and thus greatly benefit from this mixing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748